Name: Commission Regulation (EC) No 570/1999 of 16 March 1999 amending Regulation (EC) No 1921/95 laying down detailed rules for the application of the system of import licences for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff
 Date Published: nan

 Avis juridique important|31999R0570Commission Regulation (EC) No 570/1999 of 16 March 1999 amending Regulation (EC) No 1921/95 laying down detailed rules for the application of the system of import licences for products processed from fruit and vegetables Official Journal L 070 , 17/03/1999 P. 0014 - 0014COMMISSION REGULATION (EC) No 570/1999 of 16 March 1999 amending Regulation (EC) No 1921/95 laying down detailed rules for the application of the system of import licences for products processed from fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), as last amended by Regulation (EC) No 2199/97 (2), and in particular Article 11(2) thereof,Whereas Commission Regulation (EC) No 1921/95 (3), as last amended by Regulation (EC) No 12/1999 (4), lays down the detailed rules for the application of the system of import licences for products processed from fruit and vegetables; whereas, in accordance with that Regulation, the Combined Nomenclature subheading must be shown in licence applications; whereas, in the case of certain products covered by CN heading 2008 70, variations in the natural sugar content mean it is not always possible to know the exact subheading when licences are applied for; whereas special provisions should therefore be laid down so that two subheadings can be shown in licence applications;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 The following Article is inserted in Regulation (EC) No 1921/95:'Article 6In the case of processed-peach products covered by CN code 2008 70, applicants may show the following CN codes in section 16 of their import licence applications: 2008 70 61 and 2008 70 69 or 2008 70 71 and 2008 70 79. The codes shown in applications shall appear on the import licences`.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21. 11. 1996, p. 29.(2) OJ L 303, 6. 11. 1997, p. 1.(3) OJ L 185, 4. 8. 1995, p. 10.(4) OJ L 4, 8. 1. 1999, p. 1.